DETAILED ACTION
Claims 1-18 (filed 04/21/2022) have been considered in this action.  Claims 1-18 have been amended.

Response to Arguments
Applicant’s arguments, see page 10 paragraph 2, filed 04/21/2022, with respect to objection to the specification, specifically to the title, have been fully considered and are persuasive.  The objection of the title in the specification has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 3, filed 04/21/2022, with respect to the rejection of claim(s) 1, 7-8, 10 and 16-17 under provisional non-statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US patent application number 16/729,050.  The inventive concept noted in application16/729,050 (i.e. filtering data according to first and second standard deviation with second standard deviation having removed maximum or minimum value) has been incorporated into the instant application.  A terminal disclaimer can be filed in both applications to overcome the non-statutory double patenting rejection.  A comparison between claim language is provided below for better explanation as to how the claims are not patentably distinct.  

Applicant’s arguments, see page 11 paragraph 4, filed 04/21/2022, with respect to rejection of claims 6, 9 and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 6, 9 and 15 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 12 paragraph 1, filed 04/21/2022, with respect to rejection of claims 1-4, 9-13 and 18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejection of claims 1-4, 9-13 and 18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) has been withdrawn. 

Applicant’s arguments, see page 12 paragraph 2, filed 04/21/2022, with respect to rejection of claims 5-8 and 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 5-8 and 14-17 under 35 U.S.C. 103 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu (US 20160327931, hereinafter Gu). 
Provided below is a mapping of the claimed features to copending application No. 16/729,050:
Instant Application 16/729,063
Application 16/729,050
A machining  error correction method implemented in a machining error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
obtaining predetermined detection data during machining of a product;
obtaining predetermined detection data during machining of a product;
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standard, comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; wherein the step of filtering the detection data according to a predetermined rule and the dimensional inspection standards comprises:
determining an ideal value of the predetermined detection data according to the dimensional inspection standard;
predetermining an ideal value of the predetermined detection data according to the dimensional inspection standards;
determining a screening range according to the ideal value;
determining a screening range according to a floating predetermined ratio of the ideal value;
filtering the predetermined detection data according to the screening range to obtain filtered detection data;
Filtering the obtained detection data according to a screening range;
calculating a first standard deviation according to the filtered detection data;
calculating a first standard deviation according to the filtered detection data;
removing a maximum value or a minimum value from the filtered detection data to obtain removed detection data, and calculating a second standard deviation according to the removed detection data;
and calculating a second standard deviation after removing a maximum or minimum value from the filtered detection data;
deleting the predetermined detection data when the second standard deviation is greater than the first standard deviation;
wherein: when the second standard deviation is greater than the first standard deviation, the detection data are unevenly distributed or abnormal, and the detection data are deleted;
and retaining the predetermined detection data when the second standard deviation is less than the first standard deviation;
and when the second standard deviation is less than the first standard deviation, the detection data are retained.
analyzing the predetermined detection data, and calculating correction parameters according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
establishing key dimensional associations of key dimensions according to the predetermined machining program and positioning references, wherein the key dimensions comprise all dimensions that are changed and correspondingly cause other dimensions to change; the key dimensional associations comprising a relationship between the dimensions that are changed and the correspondingly changed dimensions;

and calculating the correction parameters corresponding to the key dimensions according to an association among the predetermined detection data, inspection parameters, and the key dimensions;

distributing the correction parameters to a corresponding machining apparatus;
distributing a correction parameter file to a corresponding machining apparatus if the predetermined detection data are located within the correction interval;
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameters.
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameter;


Based upon the above analysis, claim 1 is missing the elements related to calculating key dimensions.  
Gu teaches the elements missing from claim 1 of application 16/729,050 in paragraphs [0030]-[0034], [0045], [0061]-[0065], [0071]-[0074], etc.  (see non-final office action dated 02/04/2022).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of correcting machining parameters using key dimensions as noted by Gu, because by establishing key dimensions and correcting machining according to those key dimensions, a person having ordinary skill would expect to achieve the predictable result of improved machining.  

This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu (US 20160327931, hereinafter Gu).  Claim 10 contains similar limitations to claim 1, albeit in a different statutory category of invention.  See the above analysis for claim 1 to see how claim 10 is provisionally rejected under non-statutory double patenting to claim 10 of copending application 16/729,050. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/729,050 in view of Gu (US 20160327931, hereinafter Gu). Claim 4 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,050 as noted above.  Claim 4 of copending application 16/729,050 is dependent upon claim 3, which is incorporated below.
Provided below is a mapping of the claimed features to copending application No. 16/729,050:
Instant Application 16/729,063
Application 16/729,050
The machining equipment error correction method of claim 1, wherein the step of obtaining the predetermined detection data during machining of the product comprises: machining the product according to a predetermined machining program;
The machining apparatus error correction method of claim 1, wherein the step of obtaining the predetermined detection data during machining of the product comprises: machining the product according to the predetermined machining program; (claim 3)
and detecting predetermined parameters of the machined product according to the initial operating parameters to obtain the predetermined detection data;
and detecting predetermined parameters of a machined product according to the initial operating parameters to obtain the predetermined detection data. (claim 3)
wherein a method of detecting the predetermined parameters of the machined product according to the initial operating parameters is implemented by means of off-machine detection or manual detection.
The machining apparatus error correction method of claim 3, wherein the step of detecting the predetermined parameters of the machined product according to the initial operating parameters is implemented by means of off-machine detection or manual detection. (claim 4)


This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu (US 20160327931, hereinafter Gu).  Claim 13 contains similar limitations to claim 4, albeit in a different statutory category of invention.  See the above analysis for claim 4 to see how claim 13 is provisionally rejected under non-statutory double patenting to claim 13 of copending application 16/729,050. 


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/729,050 in view of Gu (US 20160327931, hereinafter Gu). Claim 5 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,050 as noted above.  
Provided below is a mapping of the claimed features to copending application No. 16/729,050:
Instant Application 16/729,063
Application 16/729,050
The machining error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network.
The machining apparatus error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network


This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu (US 20160327931, hereinafter Gu).  Claim 14 contains similar limitations to claim 5, albeit in a different statutory category of invention.  See the above analysis for claim 5 to see how claim 14 is provisionally rejected under non-statutory double patenting to claim 14 of copending application 16/729,050.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/729,050 in view of Gu (US 20160327931, hereinafter Gu). Claim 9 of instant application is dependent upon claim 1, which is provisionally rejected under non-statutory double patenting by claim 1 of copending application 16/729,050 as noted above.  
Provided below is a mapping of the claimed features to copending application No. 16/729,050:
Instant Application 16/729,063
Application 16/729,050
The machining error correction method of claim 1, further comprising: providing a data connection port; wherein the data connection port connects to an external terminal; and generating a human-computer interaction interface on the connected external terminal
The machining apparatus error correction method of claim 1, further comprising: providing a data connection port; wherein the data connection port connects to an external terminal; generating a human-computer interaction interface on the external terminal; and monitoring the machining apparatus error correction method through the external terminal.


This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu (US 20160327931, hereinafter Gu).  Claim 18 contains similar limitations to claim 9, albeit in a different statutory category of invention.  See the above analysis for claim 9 to see how claim 18 is provisionally rejected under non-statutory double patenting to claim 18 of copending application 16/729,050.

Claims 2 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu.  The limitations of claims 2 and 11 not taught by copending Application 16/729,050 can be found in at least Figure 12 and paragraphs [0027]-[0028], [0059], [0064], [0073]-[0074], [0102] etc..  See previously rejection in office action dated 02/04/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Gu.

Claims 3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu.  The limitations of claims 3 and 12 not taught by copending Application 16/729,050 can be found in at least Figure 12 and paragraphs [0094]-[0096], [0059], [0064], [0102] etc..  See previously rejection in office action dated 02/04/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Gu.

Claims 6 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu, and further in view of Yoshiaki et al. (US 5117169) and Suzuki (US 5740081, hereinafter Suzuki).  The limitations of claims 6 and 15 not taught by copending Application 16/729,050 and Gu can be found in at least Figure 2 and column 2, column 6, etc. of Yoshiaki and column 6 of Suzuki.  See previously rejection in office action dated 02/04/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Yoshiaki and Suzuki.

Claims 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu, and further in view of Yoshiaki et al. (US 5117169).  The limitations of claims 7 and 16 not taught by copending Application 16/729,050 and Gu can be found in at least column 8, etc. of Yoshiaki.  See previously rejection in office action dated 02/04/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Yoshiaki.

Claims 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 respectively of copending Application No. 16/729,050 filed 04/27/2022 in view of Gu Yoshiaki, and further in view of Kreidler et al. (US 20170308057).  The limitations of claims 7 and 16 not taught by copending Application 16/729,050, Gu and Yoshiaki can be found in at least paragraphs [0084], [0025], [0066]-[0071], etc. of Kreidler.  See previously rejection in office action dated 02/04/2022 under section 35 U.S.C. 103 to see reasoning behind obvious combination of these features from Kreidler.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/729,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional elements included in the claim are described by the intervening copending application, and do not change the scope of what is patented.  The additional elements merely describe claimed features that are inherent to the features being claimed.  See below for a mapping of claim 1 to copending application’s claim 7:
Instant Application 16/729,063
Application 16/729,050
A machining  error correction method implemented in a machining error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards;
A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards; (claim 1)
obtaining predetermined detection data during machining of a product;
obtaining predetermined detection data during machining of a product; (claim 1)
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standard, comprising:
filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; wherein the step of filtering the detection data according to a predetermined rule and the dimensional inspection standards comprises: (claim 1)
determining an ideal value of the predetermined detection data according to the dimensional inspection standard;
predetermining an ideal value of the predetermined detection data according to the dimensional inspection standards; (claim 1)
determining a screening range according to the ideal value;
determining a screening range according to a floating predetermined ratio of the ideal value; (claim 1)
filtering the predetermined detection data according to the screening range to obtain filtered detection data;
Filtering the obtained detection data according to a screening range; (claim 1)
calculating a first standard deviation according to the filtered detection data;
calculating a first standard deviation according to the filtered detection data; (claim 1)
removing a maximum value or a minimum value from the filtered detection data to obtain removed detection data, and calculating a second standard deviation according to the removed detection data;
and calculating a second standard deviation after removing a maximum or minimum value from the filtered detection data; (claim 1)
deleting the predetermined detection data when the second standard deviation is greater than the first standard deviation;
wherein: when the second standard deviation is greater than the first standard deviation, the detection data are unevenly distributed or abnormal, and the detection data are deleted; (claim 1)
and retaining the predetermined detection data when the second standard deviation is less than the first standard deviation;
and when the second standard deviation is less than the first standard deviation, the detection data are retained. (claim 1)
analyzing the predetermined detection data, and calculating correction parameters according to a predetermined correction model, the step of analyzing the predetermined detection data comprising:
analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model, the step of analyzing the predetermined detection data comprising: (claim 1)
establishing key dimensional associations of key dimensions according to the predetermined machining program and positioning references, wherein the key dimensions comprise all dimensions that are changed and correspondingly cause other dimensions to change; the key dimensional associations comprising a relationship between the dimensions that are changed and the correspondingly changed dimensions;
The machining apparatus error correction method of claim 1, wherein the step of calculating the correction parameters according to the predetermined correction model comprises: establishing key dimensional associations based on machining procedures and positioning references; (claim 7)
and calculating the correction parameters corresponding to the key dimensions according to an association among the predetermined detection data, inspection parameters, and the key dimensions;
calculating the correction parameter corresponding to key dimensions according to an association among the predetermined detection data, inspection parameters, and the key dimensions; (claim 7)
distributing the correction parameters to a corresponding machining apparatus;
distributing a correction parameter file to a corresponding machining apparatus if the predetermined detection data are located within the correction interval; (claim 1)
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameters.
and correcting a machining parameter of the corresponding machining apparatus according to the correction parameter; (claim 1)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/729,050 filed 04/27/2022.  Claim 10 contains similar limitations to claim 1, albeit in a different statutory category of invention.  See the above analysis for claim 1 to see how claim 10 is provisionally rejected under non-statutory double patenting to claim 16 of copending application 16/729,050.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116              
                                                                                                                                                                               /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116